DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on January 5th, 2022, with respect to the 112 rejections of the claims, have been fully considered and are persuasive. Accordingly, the 112 rejections of the claims have been withdrawn.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3, 4, 6, 12, 15-17, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chann et al. (US 2011/0310921 A1).
Regarding claim 1, Chann teaches an alignment system for use with a laser resonator that spatially overlaps multiple input beams along a wavelength-beam-combining (WBC) dimension and outputs a resulting output beam from a beam output, wherein (i) the WBC dimension corresponds to one of a fast axis or a slow axis of the input beams, and (ii) a non-WBC dimension corresponds to the other one of the fast axis or the slow axis of the input beams and is perpendicular to the WBC dimension, (See, e.g., Fig. 3C which shows this and paragraph [0058] which explains this), the alignment system comprising: 
	a dispersive element for receiving the output beam and dispersing the output beam to generate a plurality of dispersed beams in the WBC dimension (See, e.g., rotator 305 in Fig. 3C which disperses the output beam from elements 302 insofar as it passes the beams to the other optical elements & paragraph [0058] which explains this); 
	a beam profiler for receiving the plurality of dispersed beams and generating images of relative positions of the dispersed beams received by the beam profiler (See, e.g., element 314 in Fig. 3C which receives the beams and generates an image insofar as it reflects the beam as an output, were there an image sensor after this element it would record an image); 
	disposed optically downstream of the beam output and optically upstream of the beam profiler, a first lens having optical power in the non-WBC dimension (See, e.g., lens 308 in Fig. 3C and paragraph [0058]); and 
	disposed optically downstream of the dispersive element and optically upstream of the beam profiler, a second lens, having optical power in the WBC dimension, for focusing the dispersed beams on the beam profiler (See, e.g., lens 309b in Fig. 3C and paragraph [0058]).
Regarding claim 3, Chann teaches the device set forth above and further teaches wherein the first lens is disposed optically upstream of the dispersive element (See, e.g., Fig. 3C and note that up/down stream are relative so the fact that the lens is between these elements meets the claim).
Regarding claim 4, Chann teaches the device set forth above and further teaches wherein the first lens only has optical power in the non-WBC dimension (See, e.g., paragraph [0058]).
Regarding claim 6, Chann teaches the device set forth above and further teaches wherein at least one of the first lens or the second lens comprises a cylindrical lens (See, e.g., paragraph [0058].
Regarding claim 12, Chann teaches the device set forth above and further teaches wherein the second lens only has optical power in the WBC dimension (See, e.g., paragraph [0058]).
Regarding claim 15, Chann teaches the device set forth above and further teaches a third lens disposed optically downstream of the beam output and optically upstream of the first lens (See, e.g., lens 309a in Fig. 3C and paragraph [0058] and note that up/down stream are relative as explained above so the fact that the lens is between the first lens and the beam output meets this limitation).
Regarding claim 16, Chann teaches the device set forth above and further teaches wherein the third lens has optical power in the non-WBC dimension (See, e.g., paragraph [0058]).
Regarding claim 17, Chann teaches the device set forth above and further teaches wherein the third lens only has optical power in the non-WBC dimension (See, e.g., paragraph [0058]).
Regarding claim 25, Chann teaches the device set forth above and further teaches wherein the beam output comprises a partially reflective output coupler (Note that the emitting surface of laser elements 302 in Fig. 3C can be considered partially reflective output couplers because they output the light to the dispersive element and necessarily have some level of reflected light, small as it may be).

Allowable Subject Matter
Claims 2, 5, 7-11, 13, 14, 18-24, and 122-126 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s reasons for indicating allowable subject matter:
Regarding claim 2, the prior art, alone or in combination, fails to teach wherein the dispersive element comprises a diffraction grating.
Regarding claim 5, the prior art, alone or in combination, fails to teach wherein a focal length of the first lens is larger than a focal length of the second lens.
Regarding claim 7, the prior art, alone or in combination, fails to teach wherein an optical distance between the first lens and the beam profiler is approximately equal to a focal length of the first lens.
Regarding claim 8, the prior art, alone or in combination, fails to teach wherein an optical distance between the first lens and the beam profiler is greater than a focal length of the first lens.
Regarding claim 9, the prior art, alone or in combination, fails to teach wherein an optical distance between the first lens and the beam output is approximately equal to a focal length of the first lens.
Regarding claim 10, the prior art, alone or in combination, fails to teach wherein an optical distance between the second lens and the beam profiler is approximately equal to a focal length of the second lens.
Regarding claim 11, the prior art, alone or in combination, fails to teach wherein an optical distance between the second lens and the dispersive element is approximately equal to a focal length of the second lens.
Regarding claim 13, the prior art, alone or in combination, fails to teach wherein the first lens is movable between (i) a first position within a path of the output beam to thereby generate a far-field image via the beam profiler, and (ii) a second position outside the path of the output beam, whereby a near-field image is generated via the beam profiler.
Regarding claim 14, the prior art, alone or in combination, fails to teach a third lens, wherein: a focal length of the third lens is less than a focal length of the first lens; and the first lens and the third lens are interchangeable within a path of the output beam such that (i) when the first lens is within the path of the output beam a far-field image is generated via the beam profiler and (ii) when the third lens is within the path of the output beam a near-field image is generated via the beam profiler.
Regarding claim 18, the prior art, alone or in combination, fails to teach wherein a focal length of the third lens is less than a focal length of the first lens.
Regarding claim 19, the prior art, alone or in combination, fails to teach wherein an optical distance between the third lens and the beam output is approximately equal to a focal length of the third lens.
Regarding claim 20, the prior art, alone or in combination, fails to teach
Regarding claim 21, the prior art, alone or in combination, fails to teach wherein the third lens is movable between (i) a first position within a path of the output beam to thereby generate a near-field image via the beam profiler, and (ii) a second position outside the path of the output beam, whereby a far-field image is generated via the beam profiler.
Regarding claim 22, the prior art, alone or in combination, fails to teach a beam rotator, different from the dispersive element, disposed optically downstream of the beam output.
Regarding claim 122, the prior art, alone or in combination, fails to teach wherein the beam profiler comprises a plurality of photoresponsive image sensors.
Regarding claim 123, the prior art, alone or in combination, fails to teach wherein the beam profiler comprises a camera.
Regarding claim 124, the prior art, alone or in combination, fails to teach wherein the beam profiler includes or is operatively coupled to a display configured to generate images of relative positions of the dispersed beams received by the beam profiler.

Regarding claims 23, 24, 125, and 126, these claims depend on an allowable base claim and are therefore allowable for at least the reasons stated supra. 

Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872